10-5024-cv
     Doverspike v. International Ordinance Technologies



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.



             At a stated term of the United States Court of Appeals for the Second Circuit, held
     at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
     New York, on the 3rd day of November, two thousand eleven.

     PRESENT:
                 RALPH K. WINTER,
                 ROBERT A. KATZMANN,
                 RICHARD C. WESLEY,
                       Circuit Judges.
     _________________________________________

     Louise Marie Doverspike,

                       Plaintiff-Appellant,

                       v.                                                   10-5024-cv

     International Ordinance Technologies,

                 Defendant-Appellee.
     _________________________________________


     FOR APPELLANT:                       Louise Marie Doverspike, pro se, Jamestown, N.Y.


     FOR APPELLEE:                        Edward J. Wagner, Wagner & Hart LLP, Olean, N.Y.
                Appeal from a judgment of the United States District Court for the Western

District of New York (Foschio, M.J.).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED and Appellee’s

request for costs is DENIED.

         Appellant Louise Marie Doverspike, proceeding pro se, appeals from the dismissal

of her employment discrimination complaint pursuant to Fed. R. Civ. P. 12(b)(6) and

denial of her motion to amend. We assume the parties’ familiarity with the underlying

facts, procedural history of the case, and issues on appeal.

         “We review de novo a district court’s dismissal of a complaint pursuant to Rule

12(b)(6), construing the complaint liberally, accepting all factual allegations in the

complaint as true, and drawing all reasonable inferences in the plaintiff’s favor.”

Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). The denial of a motion

for leave to amend is reviewed for abuse of discretion. See Sista v. CDC Ixis N. Am., Inc.,

445 F.3d 161, 177 (2d Cir. 2006).

         Upon review, we conclude that, for the same reasons articulated by the magistrate

judge in his well-reasoned decisions, Doverspike’s arguments on appeal are without merit.

See Doverspike v. Int’l Ordinance Techs., No. 09-cv-473, 2010 WL 986513 (W.D.N.Y.

March 17, 2010); Doverspike v. Int’l Ordinance Techs., No. 09-cv-473 (W.D.N.Y. Oct. 14,

2010).

         However, Appellee’s request for costs based on Doverspike’s initial incorrect filing

of her notice of appeal and appellate brief is denied. Appellee has not set forth any

authority for its requested relief, nor has it established that Doverspike acted with some

improper purpose in failing to follow proper filing procedures.

                                               2
       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED

and Appellee’s request for costs is DENIED.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk




                                           3